ACTION on a bail bond.
Judgment by default. Rule to show cause why the judgment should not be set aside and the deft. let in to defend the original action.
Suit was commenced by the plff. against one John V. Hyatt, for whose appearance the deft. entered bail to the sheriff. Judgment went against principal by default; and the bail bond having been sued, judgment went also against the bail, the deft. by default. He now filed an affidavit that he was informed by his principal that the claim in the original action was settled, and that he need not trouble himself further about it; in consequence of which information he suffered judgment to go by default; and he swore that he had been informed by Hyatt that he had a good defence on the merits in the original action.
The Court made the rule absolute so far as to let Morrison in to defend the original action against his principal, this judgment to remain a security for what should be found due on that trial. And they referred to the act of assembly (Dig. 62) which gives the court power to grant to the bail "such relief, upon such terms and in such manner, as shall be just and equitable."
                                                         Rule absolute.